FILED
                             NOT FOR PUBLICATION                            JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELIAS ILYIA,                                      No. 12-35138

               Plaintiff - Appellant,             D.C. No. 2:11-cv-01593-RSL

  v.
                                                  MEMORANDUM *
MAROUN N EL KHOURY, aka Maroun
N El-Khoury, aka Maroun N Elkhoury,
aka Maroun N Khoury and SOPHIE
JALBERT EL KHOURY, aka Sophie
Jalbert,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                                    June 26, 2012 **

Before:        SCHROEDER, HAWKINS and GOULD, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Elias Ilyia appeals the district court’s denial of his request for preliminary

injunctive relief against Maroun N El Khoury and Sophie Jalbert El Khoury. We

have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.




                                           2                                        12-35138